Citation Nr: 0215258	
Decision Date: 10/30/02    Archive Date: 11/06/02	

DOCKET NO.  01-01 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left thigh, currently evaluated 
at 10 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.  The 
veteran, who had active service from April 1964 to April 
1966, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO, and the duties to notify and assist have been satisfied.

2.  Preexisting pes planus did not chronically worsen or 
increase in severity during service. 

3.  The left thigh shell fragment wound is not productive of 
muscle damage or limitation of function of the thigh.


CONCLUSIONS OF LAW

1.  Preexisting bilateral pes planus was not aggravated 
during service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.1-4.14, 4.40-
4.56, 4.118, Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
rating decisions, the statement of the case and the 
supplemental statement of the case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, letters to the 
veteran dated in October 1999 and July 2001 informed the 
veteran of the specific evidence needed to complete his 
claim, as well as the division of responsibilities between 
him and the VA.  The July 2001 letter specifically informed 
the veteran of the VCAA.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, and the veteran was afforded VA 
examinations in connection with his claims.  In addition, the 
veteran has submitted records from private treatment 
providers.  There do not appear to be any additional 
treatment records available, and the veteran and his 
representative have not made the Board aware of any 
outstanding evidence that should be obtained prior to 
appellate review.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the issues on appeal has been obtained.  Accordingly, the 
Board concludes that the VA has done everything reasonably 
possible and necessary to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  The case is now ready for appellate review.

Service Connection for Pes Planus.

The veteran essentially contends that his bilateral pes 
planus, which he acknowledges was noted on his entrance 
examination was aggravated by or during service.  The veteran 
suggests that footwear he wore during service and the rigors 
of his training and Vietnam service caused damage to his 
feet.  Therefore, a favorable determination has been 
requested.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  Furthermore, in the case of 
any veteran who engaged in combat with the enemy, the VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b).

In addition, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled in 
service, except for defects, diseases or infirmities noted at 
the time of entrance.  38 U.S.C.A. § 1111.  The term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions, but it will be 
considered together with all of the other evidence in 
question as to the commencement of the disease or disability.  
38 C.F.R. § 3.304(b)(1).  Determinations of whether a 
condition existed preservice should be based on a thorough 
analysis of the evidentiary showing and careful correlation 
of all medical facts, with due regard to manifestations, 
clinical course and character of the particular injury or 
disease or residuals thereof.  Id.  A preexisting disease 
will be presumed to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  In deciding an aggravation claim, 
after having determined the presence of a preexisting 
disability, the Board must determine whether there has been 
any measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

The evidence for consideration includes the veteran's service 
medical records.  A Report of Medical Examination performed 
in April 1964 in connection with the veteran's entry into 
service shows that pes planus was noted on clinical 
evaluation of the feet.  This disability was not considered 
disabling.  Service medical records do not contain any 
further reference to complaints, treatment or diagnosis 
pertaining to pes planus, and a physical examination 
performed in April 1966 in connection with the veteran's 
separation from service makes no reference to pes planus.  On 
the Report of Medical History portion of the separation 
examination the veteran denied that he ever had or now had 
any foot trouble.

A report of a physical examination performed in October 1973 
in connection with Army Reserves noted the presence of flat 
feet on clinical evaluation of the feet.

An undated letter from William F. Hynan, D.C. received in 
August 1999 relates that one of the contributing factors to 
the veteran's varied spinal problems was severe bilateral pes 
planus (flat feet) which was congenital.  Dr. Hynan indicated 
that treatment for the veteran's low back and knees had 
always helped his signs and symptoms, but that there was 
chronic residuals with occasional acute exacerbations 
attributable to the anatomical problems with pes planus.  Dr. 
Hynan noted that the veteran had been more comfortable and 
found to be in need of less care since the fitting of 
orthotic supports for his feet.

A November 1999 statement from Sheri Lofton, M.D., relates 
that the veteran had seen her for a physical and provided a 
history of being a combat veteran who had received a Purple 
Heart.  It was noted that the veteran had flat feet and 
scoliosis.

A report of a VA examination performed in January 2000 shows 
the veteran reported that he had flat feet which he stated he 
had when he was in the service and that it had been noted.  
He reported that he continued to have pain in both feet since 
service and that he wore bilateral arch supports which he 
indicated helped, but that walking any long distance produced 
soreness.  Physical examination revealed that the veteran 
walked with a typical flatfoot gait.  The pes planus remained 
when the foot was lifted.  There was pain over the 
longitudinal ligament or the plantar longitudinal ligament 
area.  The talotibial joint was somewhat inverted 
bilaterally.  The pertinent diagnosis following the 
examination was pes planus.

The veteran presented testimony at a personal hearing at the 
RO in October 2000.  The veteran acknowledged that he had pes 
planus upon entering service and that he performed athletics 
prior to service with no problems whatsoever.  The veteran 
testified that he went through basic training, combat 
training and service in Vietnam with no problems attributable 
to his feet.  The veteran testified that his wearing of 
combat boots provided support for his feet and prevented 
problems.  The veteran testified that he began having 
problems with his feet following service when he discontinued 
wearing combat boots and testified that "within 6 to 8 months 
after that, 6 to 8 months after my discharge that I began to 
have some problems with that."  Transcript at 4.

Based on this record and evidence, it is clear that the 
veteran entered service with preexisting pes planus, and the 
veteran does not contend otherwise.  While the veteran 
contends that his pes planus worsened during service, so that 
service connection based on aggravation is warranted, the 
veteran's service medical records contain no evidence of 
complaints or treatment of pes planus during service.  Thus, 
there is no evidence of any measurable worsening of the 
veteran's preexisting pes planus during service.  In fact, at 
the veteran's personal hearing he testified that he 
essentially had no problems with his pes planus during 
service, and that it was not until after his separation from 
service, approximately 6 to 8 months after leaving service, 
that he experienced any symptomatology associated with his 
pes planus.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim that his preexisting 
pes planus was aggravated during service since there is no 
evidence that the veteran's pes planus in any way increased 
in severity during service.  Accordingly, service connection 
for pes planus is not warranted.

Evaluation of Left Thigh Shell Fragment Wound.

The Board notes that following the granting of service 
connection for a shell fragment wound of the left thigh the 
RO assigned a noncompensable evaluation.  In the veteran's 
Notice of Disagreement he asserted that the evaluation was 
wrong as his shell fragment wound was tender and painful.  
The RO subsequently granted a 10 percent evaluation by a 
rating decision dated in August 2000, and no further mention 
of this issue was made by the veteran at his October 2000 
hearing, his Substantive Appeal or in other statements 
submitted by him.  Nevertheless, since the veteran did not 
specifically withdraw this issue or express satisfaction with 
the assigned 10 percent evaluation, this matter remains for 
appellate consideration.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that evaluation.  Otherwise, 
the lower rating will be assigned.  38 U.S.C.A. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when making a disability evaluation, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board notes that as 
the veteran is appealing the initial assignment of a 
disability rating for his left thigh shell fragment wound, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

Historically, as was noted above, a February 2000 rating 
decision granted service connection for residuals of a shell 
fragment wound of the left thigh and assigned a 
noncompensable evaluation effective July 29, 1999.  A rating 
decision dated in August 2000 increased the evaluation from 
noncompensable to 10 percent effective July 29, 1999.  These 
rating decisions were based on service medical records and 
the report of a VA examination performed in January 2000.

The veteran's service medical records show that in November 
1965 the veteran sustained a wound in the anterior aspect of 
his left thigh from a mine fragment.  Initial examination 
disclosed the presence of a small (less than 1-centimeter 
diameter) wound of entry with a small fragment palpable under 
the skin 4 centimeters medial to the wound.  The wound was 
debrided under local anesthetic and the fragment was removed.  
The deep fascia was noted to have been nicked by the 
fragment, but the underlying quadriceps were not damaged.  
Subsequent hospital records show the veteran underwent a 
delayed primary closure.  Physical examination prior to the 
closure noted the presence of a 4 to 5-centimeter debrided 
wound on the lateral aspect of the left thigh with no artery 
or nerve involvement.  Service records reflect that the 
veteran sustained the wound on November 2nd and was returned 
to duty on November 15th.  A report of a physical examination 
performed in April 1966 in connection with the veteran's 
separation from service showed no pertinent defects or 
abnormalities, but the Report of Medical History portion of 
the examination noted a healed shrapnel wound of the left 
thigh and "no problem now."

A report of a VA examination performed in January 2000 shows 
the veteran related that he sustained a shrapnel wound to his 
left upper leg anteriorly several inches above the knee and 
that the shrapnel was completely removed and that the wound 
had healed well.  The veteran indicated that there was 
soreness in the area particularly after walking any distance.  
He indicated that he would occasionally become sore just 
sitting.  The veteran indicated that his knee occasionally 
goes out, but the veteran attributed that to his flat feet.  
Physical examination disclosed a small well-healed scar 
without loss of tissue 3 inches above the knee.

The veteran presented testimony at a hearing at the RO in 
October 2000.  No testimony pertaining to the veteran's shell 
fragment wound was presented.

The veteran's left thigh shell fragment wound is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 for a superficial scar which is tender 
and painful on objective demonstration.  Higher evaluations 
may be assigned under Diagnostic Code 7805 for a scar which 
produces limitation of function of the left thigh.  The Board 
acknowledges a regulatory change to 38 C.F.R. § 4.118 for the 
Schedule for Ratings of the skin.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  However, there was no significant change to 
Diagnostic Code 7804 and 10 percent remains the maximum 
evaluation assignable under that Diagnostic Code.  Under the 
changed regulations, Diagnostic Code 7805 still provides for 
higher evaluations based on the limitation of function 
produced by the scar.

Alternative Diagnostic Codes potentially applicable include 
those pertaining to muscle damage.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5313 through 5318, pertaining to the pelvic 
girdle and thigh.  However, the veteran's service medical 
records and the most recent VA examination do not demonstrate 
the presence of any damage to any of the muscle groups of the 
thigh, and thus a higher evaluation could not be assigned 
under any of the Diagnostic Codes pertaining to muscle damage 
to the left thigh.

As for a higher evaluation based on limitation of function 
produced by the left thigh scar, the record does not contain 
any evidence which shows that there is any limitation of 
function of the thigh due to the scar.  Indeed, at the time 
of the veteran's VA examination, the only complaint presented 
by the veteran was of some soreness with use, but there was 
no clinical evidence of any limitation of function of either 
the left hip or knee attributable to the shell fragment 
wound.  Therefore, the Board concludes that a higher 
evaluation for the veteran's left thigh scar is not shown to 
be warranted.

In reaching this determination, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589, 193 (1991).  In 
particular, the Board considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
assertion or showing that the veteran's left thigh shell 
fragment wound has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Service connection for bilateral pes planus is denied.

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the left thigh is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

